    Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 1 of 25 PageID: 1003



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



       CHARLENE DANCE,
                                             1:20-cv-03141-NLH
                             Plaintiff,
                                             OPINION
       v.

       COMMISSIONER OF SOCIAL
       SECURITY,
                          Defendant.


APPEARANCES:

ALAN H. POLONSKY
POLONSKY AND POLONSKY
512 S. WHITE HORSE PIKE
AUDUBON, NJ 08106

         On behalf of Plaintiff

DAVID E. SOMERS, III
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN ST
6TH FLOOR
PHILADELPHIA, PA 19123

         On behalf of Defendant

HILLMAN, District Judge

         This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social Security



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
    Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 2 of 25 PageID: 1004



Act.      42 U.S.C. § 423, et seq.      The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since her alleged onset date of disability,

July 17, 2017.        For the reasons stated below, this Court will

affirm that decision.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On August 5, 2016, Plaintiff, Charlene Dance, protectively

filed an application for DIB, 2 alleging that she became disabled

on July 17, 2017. 3       Plaintiff claims that she can no longer work

as a manager barber, hairdresser, teacher aide II, or

psychiatric aide/residential care aide because of her

degenerative disc disease and affective disorder, among other

impairments. 4



quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

3 Plaintiff’s original alleged onset date was March 8, 2016, but
because she worked at the substantial gainful level for two
quarters in 2017, she amended her alleged onset date to July 17,
2017.

4 On the amended alleged onset date of July 17, 2017, Plaintiff
was 44 years old, which is defined as “a younger individual”
                                         2
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 3 of 25 PageID: 1005



      Plaintiff’s claim was denied initially and upon

reconsideration.    Plaintiff requested a hearing before an ALJ,

which was held on October 2, 2018.        On December 17, 2018, the

ALJ issued an unfavorable decision.        Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council on

February 20, 2020, making the ALJ’s decision final.          Plaintiff

brings this civil action for review of the Commissioner’s

decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”     42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).     It means “such relevant evidence as a




(age 18-49).    20 C.F.R. § 404.1563.
                                     3
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 4 of 25 PageID: 1006



reasonable mind might accept as adequate to support a

conclusion.”   Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.        See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).          The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.      Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

                                     4
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 5 of 25 PageID: 1007



     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).          Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB

     The Social Security Act defines “disability” for purposes

                                     5
    Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 6 of 25 PageID: 1008



of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.             See 42 U.S.C. §

1382c(a)(3)(A).        Under this definition, a Plaintiff qualifies as

disabled only if her physical or mental impairments are of such

severity that she is not only unable to perform her past

relevant work, but cannot, given her age, education, and work

experience, engage in any other type of substantial gainful work

which exists in the national economy, regardless of whether such

work exists in the immediate area in which she lives, or whether

a specific job vacancy exists for her, or whether she would be

hired if she applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

         The Commissioner has promulgated regulations 5 for

determining disability that require application of a five-step

sequential analysis.         See 20 C.F.R. § 404.1520.      This five-step

process is summarized as follows:

         1.   If the claimant currently is engaged in substantial
              gainful employment, she will be found “not disabled.”

5 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not indicate
that any of the amendments are applicable to the issues
presented by Plaintiff’s appeal.
                                         6
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 7 of 25 PageID: 1009




     2.   If the claimant does not suffer from a “severe
          impairment,” she will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work she has done in
          the past (“past relevant work”) despite the severe
          impairment, she will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not she is capable of
          performing other work which exists in the national
          economy. If she is incapable, she will be found
          “disabled.” If she is capable, she will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).      Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).      In the first four steps of the

analysis, the burden is on the claimant to prove every element

of her claim by a preponderance of the evidence.          See id.   In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other


                                     7
    Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 8 of 25 PageID: 1010



kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

         C.   Analysis

         At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.       At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc disease and affective disorder

were severe.       At step three, the ALJ determined that Plaintiff’s

severe impairments or her severe impairments in combination with

her other impairments did not equal the severity of one of the

listed impairments for 1.04 - disorders of the spine - or

listing 12.04 - depressive, bipolar and related disorders.               The

ALJ then determined that Plaintiff had the residual functional

capacity (“RFC”) to perform sedentary work with certain

restrictions. 6      After considering a vocational expert’s

testimony, the ALJ concluded that Plaintiff was not able to

perform her past relevant work, but Plaintiff’s RFC permitted

her to work as a final assembler/electrical, compact assembler,

and rating clerk (steps four and five).

         Plaintiff argues that the ALJ erred by not explaining her


6 See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy.”).
                                         8
    Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 9 of 25 PageID: 1011



conclusion that Plaintiff’s impairments did not meet Listing

1.04 - disorders of the spine - at step three.             Plaintiff also

argues that the ALJ’s RFC assessment was not supported by

substantial evidence.         Plaintiff further argues that the ALJ

erred by relying upon the unsupported RFC assessment to conclude

Plaintiff was capable of performing certain jobs, and that the

number of jobs in the national economy was not properly

supported by the VE.         The Court finds Plaintiff’s arguments to

be without merit.

         1.   Whether the ALJ erred by not explaining her conclusion
              that Plaintiff’s impairments did not meet any of the
              listings at step three

         Plaintiff argues that the ALJ erred at step three by

finding that her impairments did not meet Listing 1.04 -

disorders of the spine. 7        The ALJ concluded, without specific

analysis at step three, that Plaintiff’s impairments did not

meet Listing 1.04.        Plaintiff argues, “Whether or not Dance

suffers from an impairment or impairments that either

meets or is equivalent to the requirements of the Listings of

Impairments is a question of fact that may be susceptible of

different conclusions.         What cannot be contested, however,




7 It does not appear that Plaintiff challenges the ALJ’s finding
as to Listing 12.04 - depressive, bipolar and related disorders.
Even if she did, the Court finds that the ALJ did not commit
error for the same reasons the ALJ properly considered whether
Plaintiff met Listing 1.04.
                                         9
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 10 of 25 PageID: 1012



is that this analysis never occurred in the decision of the

Administrative Law Judge,” and it therefore cannot be sustained.

      As a general principle, an ALJ is required to set forth the

reasons for her decision, and a bare conclusory statement that

an impairment does not match, or is not equivalent to, a listed

impairment is insufficient.      Burnett v. Commissioner of Social

Security Administration, 220 F.3d 112, 119–20 (3d Cir. 2000).

An ALJ is not required, however, “to use particular language or

adhere to a particular format in conducting [her] analysis.

Rather, the function of Burnett is to ensure that there is

sufficient development of the record and explanation of findings

to permit meaningful review.”       Jones v. Barnhart, 364 F.3d 501,

504–05 (3d Cir. 2004).     An ALJ’s step three analysis is proper

when the “decision, read as a whole, illustrates that the ALJ

considered the appropriate factors in reaching the conclusion

that” a claimant does not meet the requirements for any listing.

Id.

      To meet Listing 1.04, Plaintiff must have:

            A disorder of the spine (e.g., herniated nucleus
      pulposus, spinal arachnoiditis, spinal stenosis,
      osteoarthritis, degenerative disc disease, facet arthritis,
      vertebral fracture), resulting in compromise of a nerve
      root (including the cauda equina) or the spinal cord. With:

           A. Evidence of nerve root compression characterized by
      neuro-anatomic distribution of pain, limitation of motion
      of the spine, motor loss (atrophy with associated muscle
      weakness or muscle weakness) accompanied by sensory or
      reflex loss and, if there is involvement of the lower back,

                                     10
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 11 of 25 PageID: 1013



     positive straight-leg raising test (sitting and supine);

           or

          B. Spinal arachnoiditis, confirmed by an operative
     note or pathology report of tissue biopsy, or by
     appropriate medically acceptable imaging, manifested by
     severe burning or painful dysesthesia, resulting in the
     need for changes in position or posture more than once
     every 2 hours;

           or

          C. Lumbar spinal stenosis resulting in
     pseudoclaudication, established by findings on appropriate
     medically acceptable imaging, manifested by chronic
     nonradicular pain and weakness, and resulting in inability
     to ambulate effectively, as defined in 1.00B2b.

     In order for an impairment to match a listing, a claimant

must show that the impairment meets “‘all of the specified

medical criteria.     An impairment that manifests only some of

those criteria, no matter how severely, does not qualify.’”

Jones, 364 F.3d at 504 (quoting Sullivan v. Zebley, 493 U.S.

521, 530 (1990) (emphasis in original)).         The burden is on

Plaintiff to demonstrate that her impairments meet the listings.

Rutherford v. Barnhart, 399 F.3d 546, 551 (3d Cir. 2005)

(explaining that in “the first four steps the burden is on the

claimant”); id. (“If the claimant satisfies step 3, she is

considered per se disabled.”).

     The quoted Zebley decision further explains:

     “The Secretary explicitly has set the medical criteria
     defining the listed impairments at a higher level of
     severity than the statutory standard. The listings
     define impairments that would prevent an adult,

                                     11
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 12 of 25 PageID: 1014



     regardless of his age, education, or work experience,
     from performing any gainful activity, not just
     ‘substantial gainful activity.’ The reason for this
     difference between the listings’ level of severity and
     the statutory standard is that, for adults, the listings
     were designed to operate as a presumption of disability
     that makes further inquiry unnecessary. That is, if an
     adult is not actually working and his impairment matches
     or is equivalent to a listed impairment, he is presumed
     unable to work and is awarded benefits without a
     determination whether he actually can perform his own
     prior work or other work.”

Zebley, 493 U.S. at 532 (citations omitted).

     Plaintiff recites various medical records that purportedly

meet all the elements of the Listing 1.04, but Plaintiff fails

to match that evidence with the necessary elements of Listing

1.04.   It is Plaintiff’s burden to do so.        Without any

articulation of how Plaintiff’s impairments meet all the

elements of Listing 1.04, the Court cannot find that the ALJ

erred on her determination that Plaintiff did not meet those

elements. 8    Consequently, the ALJ did not err at step three.

     2.       Whether the ALJ erred in Plaintiff’s RFC assessment

     The ALJ found that Plaintiff had the RFC to perform




8 Moreover, Plaintiff’s argument is also without merit because of
this Court’s finding, discussed below, that the ALJ’s RFC
determination was proper. “Logic dictates that where it has
been found at the statutory standard level of severity that a
claimant retains the RFC to perform his past relevant work, it
cannot be found that the claimant’s impairment meets a higher
level of severity which affords the claimant the presumption of
disability.” Harris v. Commissioner of Social Security, 2020 WL
2214534, at *7–8 (D.N.J. 2020); Sasse v. Commissioner of Social
Security, 2019 WL 1233553, at *6 (D.N.J. 2019) (same).
                                     12
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 13 of 25 PageID: 1015



sedentary work with various restrictions.         Plaintiff mainly

contends that the ALJ’s decision fails to take into account

Plaintiff’s testimony as to the severe pain she experienced both

before and after her cervical fusion, as well as pain from

fibromyalgia.    Plaintiff argues that even though the ALJ stated

that she considered Plaintiff’s testimony regarding her pain and

the limitations it imposes on her, it is a “mystery” as to how

the ALJ did that.

     The Court does not agree.       The ALJ summarized Plaintiff’s

reports of pain (R. at 23) and then detailed the medical,

opinion, and other record evidence (R. at 23-26).          The ALJ noted

that on August 16, 2017, Plaintiff underwent anterior cervical

discectomy and fusion surgery at C6-C7, and at a September 26,

2017 follow-up visit with her orthopedic surgeon, James

Sanfilippo, M.D., Plaintiff reported having no neck pain or pain

down her arms, the numbness and tingling in her hands was

improving, and even though she reported feeling tired and having

back pain, she noted that the strong neck pain she used to have

was now gone.    On examination, it was found that Plaintiff had

full range of motion of the cervical spine and full strength in

both upper extremities.      In an October 3, 2017 follow-up visit,

Plaintiff reported neck pain and weakness but had full strength,

intact sensation and excellent range of motion in all

directions.    (R. at 23.)

                                     13
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 14 of 25 PageID: 1016



     During an October 17, 2017 visit with neurologist Arun

Kachroo, M.D., Plaintiff reported memory loss, concentration

problems, migraines and hand paresthesias, but she reported

improvement in her radicular pain since surgery.          On

examination, Dr. Kachroo found that Plaintiff had normal cranial

nerves, normal coordination, a normal gait, full strength in the

upper and lower extremities, normal sensation in all extremities

and normal reflexes.     Plaintiff also scored a twenty-nine out of

thirty on a mini-mental state examination. (R. at 23-24.)

     Over the course of the next few months, Plaintiff reported

similar problems to Dr. Kachroo, rheumatologist James P. Dwyer,

D.O., her physical therapist, and a physician’s assistant, but

physical examinations were mainly unremarkable, and Plaintiff

had a full cervical spine range of motion and full strength in

both upper extremities.      These findings were observed through

September 28, 2018.     (Id.)   Additionally, in November 2017,

Plaintiff reported that she was able to travel to Disney.            (R.

at 24.)

     The ALJ next assessed the opinion evidence, including the

opinions of six state consultative examiners, and the ALJ

explained the weight she afforded those opinions. 9         (R. at 25-


9 See Rafine v. Commissioner of Social Security, 2020 WL 3073829,
at *5 (D.N.J. 2020) (citing 20 C.F.R. § 404.1527(c)) (explaining
that an ALJ is required to state what weight he or she ascribes
to a medical opinion, but not to other forms of medical
                                     14
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 15 of 25 PageID: 1017



26.)    The ALJ also considered the testimony of Plaintiff’s

husband.    (R. at 26.)   Based on all of the foregoing evidence

and assessment of the opinion evidence, the ALJ concluded that

even though Plaintiff’s “medically determinable impairments

could have reasonably been expected to cause the alleged

symptoms,” “the statements concerning the intensity,

persistence, and limiting effects of [Plaintiff’s] symptoms are

not entirely consistent with the medical evidence and other

evidence in the record.”      (R. at 23.)    Accordingly, the ALJ

determined that Plaintiff retained the RFC to perform sedentary

work.    (R. at 22.)

       Plaintiff presents one general and three specific

challenges to the ALJ’s RFC determination.         First, Plaintiff

generally contests the ALJ’s RFC determination as a whole and

disagrees with the ALJ’s assessment of the medical evidence.

Plaintiff posits, “What is it exactly that the Administrative

Law Judge sees in those reports that causes her to believe that

the pain and limitations testified to by Dance were other than

as alleged?,” because as of the time of the hearing it was just

over a year from Plaintiff’s second fusion, and there is

evidence of ongoing pain and marked limitations of motion even

as of June 2018.    This general disagreement with the ALJ’s




evidence).
                                     15
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 16 of 25 PageID: 1018



assessment does not pinpoint what the ALJ failed to consider,

however.   Plaintiff’s argument only relates that Plaintiff views

the evidence in a different way, which is insufficient to

establish that the ALJ’s decision is not supported by

substantial evidence.     See, e.g., Perkins v. Barnhart, 79 F.

App’x 512, 514–15 (3d Cir. 2003) (“Perkins's argument here

amounts to no more than a disagreement with the ALJ's decision,

which is soundly supported by substantial evidence.”); Moody v.

Commissioner of Social Security Administration, 2016 WL 7424117,

at *8 (D.N.J. 2016) (“[M]ere disagreement with the weight the

ALJ placed on the opinion is not enough for remand.”); Grille v.

Colvin, 2016 WL 6246775, at *8 (D.N.J. 2016) (“Distilled to its

essence, Plaintiff's argument here amounts to nothing more than

a mere disagreement with the ALJ's ultimate decision, which is

insufficient to overturn that decision.”).

     Plaintiff also presents two specific challenges to the

ALJ’s assessment of two consultative examiners’ opinions.            One

is with regard to the June 13, 2018 consultative examination by

Juan Carlos Cornejo, D.O.      The ALJ detailed Dr. Cornejo’s

findings and opinion, and gave “significant weight to Dr.

Cornejo's opinion because it is generally supported by his

examination findings and generally consistent with the medical

evidence of record discussed above.”        The ALJ gave “less weight

to his conclusions regarding the claimant’s use of her hands

                                     16
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 17 of 25 PageID: 1019



given his own examination findings of full pinch and grip

strength and no significant sensory deficits in the upper

extremities.”    (R. at 25.)

     Plaintiff relates that the ALJ properly recounted that Dr.

Cornejo found Plaintiff could sit for six hours in an eight hour

day but that she could only do so for one hour at a time.

Plaintiff relates that the ALJ failed to include, however, Dr.

Cornejo’s limitation that she could stand and walk for one hour

total in an eight hour day, and for no more than 30 minutes at a

time.   Accepting that the ALJ failed to explicitly recite this

sit/stand limitation in the decision, 10 Plaintiff does not

articulate how this missing limitation from the analysis impacts

the ALJ’s RFC determination, see SSR 96-9p, or how the other

evidence in the record supports that limitation.

     Plaintiff also asks, “[W]hy does the Administrative Law

Judge agree with some of the conclusions, but not the

manipulative restrictions? She says because this is inconsistent

with what she sees in Dr. Cornejo’s report as to pinch and grip

strength being normal and the lack of sensory deficits in the

arms.   But, this is not the only findings of Dr. Cornejo which

included the lack of full motion of the neck and tenderness


10See Hur v. Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004)
(“There is no requirement that the ALJ discuss in its opinion
every tidbit of evidence included in the record.”), cited supra
page 5.
                                     17
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 18 of 25 PageID: 1020



along all joints of the hands.”       Again, Plaintiff fails to

explain what other findings not mentioned by the ALJ contradict

the ALJ’s RFC determination.       The Court therefore finds that the

ALJ did not err in consideration of Dr. Cornejo’s opinion.

     Plaintiff’s second specific challenge to the ALJ’s

assessment of a consultative examiner’s opinion is to the ALJ’s

consideration of the June 20, 2018 evaluation by consultative

examiner Wm. Dennis Coffey, Psy.D.        As related by the ALJ, Dr.

Coffey found that Plaintiff had moderate limitations in her

ability to understand, remember and carry out simple

instructions and make judgments on simple work-related

decisions.    Plaintiff argues that even though the ALJ afforded

Dr. Coffey’s opinion “significant weight,” the ALJ failed to

account for Plaintiff’s limitations in those areas in the RFC.

     The ALJ did not fail in this regard.         In the statement of

Plaintiff’s RFC, the ALJ determined that Plaintiff was “limited

to simple work instructions and simple work decisions consistent

with unskilled work in a routine environment with few if any

changes.”    (R. at 22.)   This finding directly aligns with Dr.

Coffey’s opinion.     See, e.g., Torres v. Commissioner of Social

Security, 2018 WL 1251630, at *6–7 (D.N.J. 2018) (finding that

the ALJ’s inclusion in the plaintiff’s RFC of “simple, routine

and repetitive tasks involving only simple, work related

decisions” squarely addressed the plaintiff’s moderate

                                     18
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 19 of 25 PageID: 1021



limitations in concentration, persistence, and pace) (citing

Najmi–Nejad v. Barnhart, 75 F. App’x 60, 64 (3d Cir. 2003)

(citing Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002)

(noting that the phrase “simple, routine, repetitive work” would

account for “deficiencies in concentration, persistence [and]

pace”)); Russo v. Astrue, 421 F. App’x 184, 192 (3d Cir. 2011)

(same).    Thus, the Court finds that the ALJ properly considered

Dr. Coffey’s opinion.

       Finally, Plaintiff contends that the ALJ erred in her RFC

determination because at step three the ALJ determined that

Plaintiff experienced moderate limitations in concentrating,

persisting, or maintaining pace, but she makes no further

mention of Plaintiff’s mental limitations in the RFC.           As

discussed above, however, the step three analysis is different

from the RFC analysis.     See Torres v. Commissioner of Social

Security, 2018 WL 1251630, at *6–7 (D.N.J. 2018) (citing SSR 96–

8p).    Additionally, the RFC accounted for those limitations with

the finding that Plaintiff was capable of performing simple,

unskilled work.    The Court further notes that as reported by Dr.

Coffey, “The claimant denied having any history of mental health

treatment.”    (R. at 25.)

       Overall, the ALJ properly assessed Plaintiff’s subjective

complaints and the medical and opinion evidence to formulate

Plaintiff’s RFC.    See Zirnsak v. Colvin, 777 F.3d 607, 612 (3d

                                     19
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 20 of 25 PageID: 1022



Cir. 2014) (“[T]his Court defers to the ALJ's assessment of

credibility.”); Metz v. Federal Mine Safety and Health Review

Com’n, 532 F. App’x 309, 312 (3d Cir. 2013) (“Overturning an

ALJ’s credibility determination is an ‘extraordinary step,’ as

credibility determinations are entitled to a great deal of

deference.”); 20 C.F.R. § 416.929(c)(4) (“We will consider

whether there are any inconsistencies in the evidence and the

extent to which there are any conflicts between your statements

and the rest of the evidence . . . .”); 11 Plummer v. Apfel, 186

F.3d 422, 439 (3d Cir. 1999) (“[A]n ALJ is permitted to accept

or reject all or part of any medical source’s opinion, as long

as the ALJ supports his assessment with substantial evidence.”),


11Effective March 26, 2016, the SSA issued Social Security
Ruling 16-3p, which superseded SSR 96-7p, to eliminate the use
of the term “credibility.” SSR 16-3p explains, “We solicited a
study and recommendations from the Administrative Conference of
the United States (ACUS) on the topic of symptom evaluation.
Based on ACUS’s recommendations and our adjudicative experience,
we are eliminating the use of the term ‘credibility’ from our
sub-regulatory policy, as our regulations do not use this term.
In doing so, we clarify that subjective symptom evaluation is
not an examination of an individual’s character. Instead, we
will more closely follow our regulatory language regarding
symptom evaluation.... In evaluating an individual’s symptoms,
our adjudicators will not assess an individual’s overall
character or truthfulness in the manner typically used during an
adversarial court litigation.” SSR 16-3p; see also Levyash v.
Colvin, 2018 WL 1559769, at *8 (D.N.J. 2018) (explaining that
SSR 16–3P announced a policy against evaluating claimant’s
truthfulness in determining whether individuals are disabled,
but even though SSR 16–3p clarifies that adjudicators should not
make statements about an individual’s truthfulness, the
overarching task of assessing whether an individual’s statements
are consistent with other record evidence remains the same).
                                     20
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 21 of 25 PageID: 1023



cited by Brownawell v. Commissioner, 554 F.3d 352, 355 (3d Cir.

2008)); Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981) (“We

are also cognizant that when the medical testimony or

conclusions are conflicting, the ALJ is not only entitled but

required to choose between them.... [W]e need from the ALJ not

only an expression of the evidence s/he considered which

supports the result, but also some indication of the evidence

which was rejected.”).

     3.      Whether the ALJ erred at step five

     After consultation with a vocational expert at the hearing,

the ALJ concluded that Plaintiff was not able to perform her

past relevant work, but Plaintiff’s RFC permitted her to work as

a final assembler/electrical, compact assembler, and rating

clerk, as the VE testified that these jobs matched Plaintiff’s

RFC and existed in significant numbers in the national economy.

     Plaintiff challenges this step five determination in three

ways.     First, Plaintiff argues that the step five determination

was based on an improper RFC.       Because the Court has found that

the ALJ’s RFC determination is supported by substantial

evidence, that argument is unavailing.

     Second, Plaintiff argues that the data used by the VE to

support the number of jobs in the national economy is faulty and

unreliable.     This Court has extensively addressed - and rejected

- this same argument at least four times before.          See Morris v.

                                     21
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 22 of 25 PageID: 1024



Commissioner of Social Security, 2020 WL 2764803, at *8 (D.N.J.

2020)(declining to reform the methodology that an otherwise

qualified SSA VE uses to determine available and appropriate

jobs in the national economy that match a claimant’s RFC);

Mariani v. Commissioner of Social Security, 2019 WL 5418092, at

*6 (D.N.J. 2019)(same); Benton v. Commissioner of Social

Security, 2019 WL 2285490, at *7 (D.N.J. 2019)(same); Jean–

Pierre v. Commissioner of Social Security, 2017 WL 4316880, at

*9 (D.N.J. 2017)(same).      The Court adopts and incorporates the

analysis in those decisions here.

     Finally, Plaintiff argues that the ALJ erred by finding

Plaintiff to be capable of performing two of the jobs - compact

assembler and rating clerk - because the DOT lists these jobs as

having a reasoning level of 2, which is a higher level than the

RFC’s requirement that Plaintiff be limited to jobs with only

simple instructions and tasks. 12         This Court has also addressed -


12“The DOT is a vocational dictionary that lists and defines all
jobs available in the national economy and specifies what
qualifications are needed to perform each job.” Zirnsak v.
Colvin, 777 F.3d 607, 617 (3d Cir. 2014) (citing Appendix C,
Dictionary of Occupational Titles, available at
www.occupationalinfo. org/appendxc_1.html) (other citations
omitted). The qualification categories listed by the DOT for
each job include the job’s Strength level, General Educational
Development (“GED”) level, and its Specific Vocational
Preparation (“SVP”) level. Strength level “reflects the
estimated overall strength requirement of the job.” GED
measures the “those aspects of education (formal and informal)
which are required of the worker for satisfactory job
performance.” GED is broken into three categories: (1)
                                     22
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 23 of 25 PageID: 1025



and rejected - this argument before.        See Rafine v. Commissioner

of Social Security, 2020 WL 3073829, at *8 (D.N.J. 2020) (“Short

of the ALJ repeating the exact phrase used by the DOT in its

definition of GED level L2, something which the ALJ is not

required to do, Plaintiff offers no other way the ALJ could have

articulated the ‘simple, routine tasks’ limitation differently

so that the limitation would align with a GED level L2 job.”);

Jean–Pierre v. Commissioner of Social Security, 2017 WL 4316880,

at *7 (D.N.J. 2017) (citing Zirnsak, 777 F.3d at 618) (“[T]here

is no bright-line rule stating whether there is a per se

conflict between a job that requires level 3 reasoning and a

finding that a claimant should be limited to simple and routine

work.”); 20 C.F.R. § 416.968(a) (“Unskilled work is work which

needs little or no judgment to do simple duties that can be

learned on the job in a short period of time.”); see also Money

v. Barnhart, 91 F. App’x 210, 215 (3d Cir. 2004) (“Money makes

the assumption that even a reasoning level of 2, where 1 is the

lowest possible level of reasoning, is incompatible with the

ALJ's decision in her RFC that her jobs must be simple.           However

even level two only requires a person to ‘[a]pply commonsense

understanding to carry out detailed but uninvolved written or




reasoning development, (2) mathematical development, and (3)
language development. Reasoning levels in the DOT range from
level 1 to level 6.
                                     23
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 24 of 25 PageID: 1026



oral instructions[; d]eal with problems involving a few concrete

variables in or from standardized situations.’          Working at

reasoning level 2 would not contradict the mandate that her work

be simple, routine and repetitive.”)).

     Additionally, at the end of the five-step analysis, an ALJ

need only establish that a claimant is capable of performing one

job that exists in significant numbers in the national economy.

Thus, even if the compact assembler and rating clerk positions

were not appropriate for Plaintiff, substantial evidence still

supports the ALJ’s finding that Plaintiff was capable of

performing the final assembler job.        See Sasse v. Commissioner

of Social Security, 2019 WL 1233553, at *8 (D.N.J. 2019) (citing

Reed v. Commissioner of Social Security, 2018 WL 5617549, at *6

(D.N.J. 2018) (citing Nalej v. Berryhill, 2017 WL 6493144, at

*11 (D.N.J. 2017) (citing 20 C.F.R. § 16.966(b))(explaining that

SSA regulations provide that work exists in the national economy

when there is a significant number of jobs in one or more

occupations that an individual can perform, and holding that

even if the ALJ erred in finding the plaintiff capable of

performing two of three jobs, he did not err as to the third

job, and that finding as to only one job was sufficient to

support his determination that the plaintiff was not disabled)).

     Consequently, the Court finds that the ALJ did not err at

step five.

                                     24
Case 1:20-cv-03141-NLH Document 13 Filed 07/26/21 Page 25 of 25 PageID: 1027



           III. Conclusion

     This Court may not second guess the ALJ’s conclusions, and

may only determine whether substantial evidence supports the

ALJ’s determinations.     Hartzell v. Astrue, 741 F. Supp. 2d 645,

647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh the

evidence or substitute its conclusions for those of the ALJ).

For the foregoing reasons, the ALJ’s determination that

Plaintiff was not totally disabled as of July 17, 2017 is

supported by substantial evidence.        The decision of the ALJ will

therefore be affirmed.

     An accompanying Order will be issued.



Date: July 26, 2021                          s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     25
